Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1-14-21, 5-12-21 & 1-13-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 5-12-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed {e.g. XP055278208, ISBN: 978-0470-01632-9 has missing pages 63-80}; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because all Numbers in all Figures should be labeled with its descriptive legends (e.g., aircraft 100-Fig.1, essential districts 102-Fig.1, non-essential districts 104-Fig.1, .etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The attempt to incorporate subject matter into this application by reference to a U.S. patent application with XX/XXX,XXX entitled SMART POINT OF PRESENCE (SPoP) DEVICES FOR AIRCRAFT-BASED HIGH AVAILABILITY EDGE NETWORK ARCHITECTURE and having internal docket number 124850US03 is ineffective because no copy of the application XX/XXX,XXX, that is associated with the attorney’s internal docket number 124850US03, was included in the submitted IDSs.  Please resubmit a copy of the application XX/XXX,XXX that is associated with the attorney’s internal docket number 124850US03.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “security (MLS) encryption/decryption module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 8 is rejected under 35 U.S.C. 101 because the claimed invention is direct to an apparatus which is a physical hardware.  However, the body of the claims the applicant only recites “a multiple levels of security (MLS) encryption/decryption module”, which are defined as the modules of software. This implies that Applicant is claiming software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, the claims invention directed to non-statutory subject matter as computer programs, per se, i.e. the descriptions or expressions of the module, is not physical “thing.” Therefore, the claims invention is direct to both statutory such as apparatus and software “process” as stated in the specification ¶0046, ¶0053, ¶0059 & ¶0061-¶0064.  If applicant wanted to claim a software, the software must store on a memory or non-transitory computer-readable medium being executable by a processor. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6 & 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is vague and indefinite because it is not clear what is means by “the first topology is selected from a ring topology and a mesh topology”. Please clarify when the first topology is selected from a ring topology; and when the first topology is selected from a mesh topology.  Please also clarify what caused/triggered the first topology being selected from the ring topology; and what caused/triggered the first topology being selected from the mesh topology.  
Likewise, claim 6 is vague and indefinite because it is not clear what is means by “the first topology is selected from a ring topology and a mesh topology”.  Please clarify when the wired interface is selected from a serial data bus according to MIL-STD-1553; when the wired interface is selected from an avionics data bus according to ARINC-429; when the wired interface is selected from an Ethernet networking component.  Please also clarify what caused/triggered the wired interface being selected from the serial bus according MIL-STD-1553, what caused/triggered the wired interface being selected from the avionics data bus according to ARINC-429, and what caused/triggered the wired interface being selected from the Ethernet networking component. 
Also, claim 10 is vague and indefinite because it is not clear what is means by “the one or more power control components are selected from: a power converter operatively coupled to a power supply of the aircraft; an electronic circuit breaker (ECB); and a local battery”.  Please clarify when the one or more power control components are selected from a power converter operatively coupled to a power supply of the aircraft; when the one or more power control components are selected from an electronic circuit breaker (ECB); when the one or more power control components are selected from a local battery.  Please also clarify what caused/triggered the one or more power control components being selected from a power converter operatively coupled to a power supply of the aircraft; what caused/triggered the one or more power control components are being selected from an electronic circuit breaker (ECB), and what caused/triggered the one or more power control components are being selected from a local battery. 

Allowable Subject Matter
Claims 3, 6 & 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, respectively, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-2, 4-5, 7 & 9 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in the independent claim 1 as following:
Independent Claim 1.
An aircraft mission systems (MS) network architecture, comprising: 
a plurality of districts, each district associated with a physical subdivision of an aircraft, each district comprising: 
at least one first MS smart network access point (SNAP) device configured to connect a MS network to one or more MS components disposed within the district, the MS network comprising a plurality of MS SNAP devices communicatively connected in a first topology via a network trunk; 
at least one first air vehicle systems (AVS) SNAP device configured to connect an AVS network to one or more AVS components disposed within the district, the AVS network comprising a plurality of AVS SNAP devices communicatively connected in a second topology via a second network trunk; and 
the MS network including at least one second MS SNAP device communicatively coupled to a second AVS SNAP device of the AVS network via a guarded network bridge.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kathol (US 9,197,906, same assignee) discloses an aircraft cabin management system including a) a communication interface system; b) a seat interface system; c) at least one Cabin Distribution Unit (CDU); and, d) a communication network. The communication interface system includes an integrated Cabin Server Unit (CSU) providing the combined functionality of aircraft communications, networking, and computational resources; and, an Information Maintenance Portal (IMP) providing maintenance access for the users of the aircraft cabin management system and the users of avionics equipment. The seat interface system includes a number of Modular Seat Interface Units (MSIUs), each MSIU providing device input/output connections for a defined portion of the interior of the aircraft cabin. The communication network operatively interconnects the communication interface system; the seat interface system; and the at least one CDU, as well as other equipment installed in the aircraft. The aircraft cabin management system provides an integrated communications and service backbone {Claims 1-19}.

Knefelkamp (US 9,031,565 B2) discloses a static mesh network in or for a cabin of a vehicle, in particular an aircraft, the cabin having a predetermined, known cabin layout, comprising at least three different network levels which are arranged hierarchically in relation to one another, respectively adjacent network levels in the hierarchy being in wireless communicative connection with one another, and comprising a plurality of network nodes which operate mutually independently and of which the position in the cabin layout is fixedly predetermined by the configuration of a respective network node, the network nodes within a respective network level having an equal logic. The present invention furthermore discloses an aircraft and a method for data communication using such a network in an aircraft {Figs.1-2}.

Litichever (US 2020/0389469 A1) discloses a protected network connected to an external network is protected by analyzing messages received from the external network or from devices connected to the network that may be substituted, compromised, or otherwise malware infected. An analyzer functionality for detecting the malware in the received messages is located separately from the physical connection to the external network. The received messages are re-directed via a tunnel to the analyzer functionality for malware detection, and the tunnel may be Layer-2, Layer-3, or Software Defined Network (SDN) based tunnel. In case of no malware detection, the messages are directed to the original destination. In case of malware detection, various actions are taken. The network may be a wired network, such as an automotive network, PAN, LAN, MAN, or WAN, and may be configured as point-to-point or multi-point topology. The external network may be a wireless network or a public network such as the Internet {Figs.1, 2-3, 6, 10}.

Pavaskar (US 2019/0302715 A1) discloses an aircraft control system including transducers connected by interface units to an avionics network, such as an AFDX network. Each transducer is directly connected to an interface unit local to the transducer. Each interface unit is a configurable unit and has a signal processing module converting data to a format suitable for transmission over the network. Each interface unit may be configurable, via software commands, to operate in an application session mode, a data-loading mode, or a maintenance mode. Each interface unit may be directly associated with one of the software applications of the aircraft control system. The network may include a lower bandwidth part where data communication is conducted over sampling ports only. Interface units may be configured or installed using a plug and play method {Figs.1-7}.

Chen (US 2019/0306030 A1) discloses a modular meshed radio nodes networking topology for kinematic objects utilizing a cellular or satellite backhaul communication component having a secondary wireless data transmission, an article, and a portable electronic device, the system including a power supply and data communication hub in a first electrical communication with the backhaul. Included is a plurality of independent radio transceivers each with an integral antenna array, plus can include beam forming, machine learning, and cryptographic encryption, each radio is removably engagable to an article, wherein each radio is in a second electrical communication with the power and data hub. Resulting in a primary wireless data transmission to or from the device to at least one of the radios that in turn send or receive data via the second electrical communication to the power and data hub for ultimate data communication via the first electrical communication to or from the backhaul {Figs.2-7}.

Bobrek (US 2013/0208630 A1) discloses an avionics full-duplex switched ethernet data network that includes multiple hosts, with each of the multiple hosts having at least one communication port and with an End System establishing communication protocol between the multiple hosts {Fig.2}.

Russo (US 9,986,036 B2) discloses an apparatus and method of operating a system includes receiving, at a network interface configured for specialized network protocol networks, a set of data frames and storing the received set of data frames for later retrieval, and retrieving a subset of the data frames from the network interface by a retrieval module {Figs.2-6}.

Michaels (US 9,838,436 B2) discloses an aircraft data network for provided that can include a first Remote Data Concentrator (RDC), a network switch and a second RDC. The first RDC can receive one or more input signals comprising data from a transmitting system, and translate the data per a network protocol to generate translated data having a format in accordance with the network protocol. The network switch can receive the translated data from the first RDC, determine a destination for at least some of the translated data, and route at least some of the translated data toward a first receiving system. The second RDC can receive at least some of the translated data from the network switch, convert at least some of the translated data to generate converted data having a format designed for use by the first receiving system, and communicate the converted data to the first receiving system {Figs.1-5}.

Ji (US 2004/0103275 A1) discloses a mobile network solution provides secure and portable wireless networking service to mobile users with devices equipped with wireless network interfaces. The Secure Nomadic Wireless Network, or SNOWNET, follows a hierarchical approach. Special SNOWNET nodes are deployed in the area where networking service is needed and form a backbone network. At the same time, SNOWNET nodes provide local access service to regular mobile clients. SNOWNET provides security through authentication of the nodes and clients, as well as through encryption of the data {Figs.2-7 & 9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464

/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464